ON Petition to Behear.
A petition for a rehearing is filed herein based largely on a reargument of matters heretofore argued which have been very carefully considered by us before reaching the conclusions and findings as set forth in our original opinion. The present petition also challenges certain findings and conclusions we have reached. We have again thoughtfully considered these matters and feel that under the facts as herein presented we are correct.
See Buie 32 of this Court as found in 185 Tenn. at page 879. Of the authorities there cited the quotation following is apropos of many of the requests set forth in the petition. ‘‘ ‘During a pretty long period of judicial life’, said Mr. Justice Story, in Jenkins v. Eldredge, Fed. Cas. No. 7,267, 3 Story 299, ‘it has been my misfortune on many occasions to have differed widely from *622counsel on one side or the other, in important causes, as to the merits thereof. But this, although'a matter of regret, could not, as it ought not, in any, the slightest degree, influence the duties or judgment of the court. The asseverations of counsel, however solemn, have nothing to do with the facts or merits of causes before the court; and if any judge could be so unstable in his views, or so feeble in his judgment, as to yield to them, he would not only surrender his independence, but betray his duty. However humble may be his own talents, he is compelled to treat every opinion of counsel, however exalted, which is not founded in the law and the facts of the case, to be voiceless and valueless. . . . They (rehearing) have been exceedingly rare in this court, I admit, as, in my judgment, they ought to be, unless some plain, obvious and palpable error, or omission, or mistake, in something material to the decree, is brought to the notice of the court, which had before escaped its attention. But if a rehearing were to be granted upon the mere certificate of counsel, who had argued the cause, that, in their judgment, the decree was erroneous (a certificate which, with great sincerity and readiness, would almost always be given by the counsel), it is obvious that in the great mass of equity causes of a difficult and important nature, in this court, depending upon conflicting views of law, and also upon conflicting and often irreconcilable evidence, a rehearing would be almost a matter of course; and, considering the vast time occupied hearing such causes, there would be little time left for the court to devote itself to any other business, and the other suitors in the court would suffer the most oppressive delays, and often the most irremediable injustice. . . If rehearings are to be had until the *623counsel on both sides are satisfied, I fear that suits would become immortal, and the decision be postponed indefinitely.’ ” Fed. Cas. No. 7,267, 3 Story 299.
The petitioner makes the statement that: “The Court of Appeals held that where a trial judge granted a new trial, that an Appellate Court could not review his action in so doing” and that “if that is the law in Tennessee today, then a wayside bill of exceptions, . . .. is meaningless. ’ ’
In approving the opinion of the Court of Appeals on this point we did not nor do we so construe their holding. As we view their holding it was that it is the duty of the trial judge, sitting as a 13th juror, to grant a new trial if he is not satisfied that the evidence preponderated in favor of the verdict of the jury and that the Appellate Court has no power to act until the trial judge has in fact approved the verdict of the jury. This is a correct view point. Carter v. Pickwick etc., 166 Tenn. 200, 60 S. W. (2d) 421. The Court of Appeals did then consider the evidence and determined that there was material evidence showing concurrent negligence on the part of this petitioner on which the trial judge based his conclusion.
The petitioner says:
“And again, error was assigned in the Court of Appeals to the effect that it committed error in adding interest on the judgment against this petitioner. This Honorable Court did not comment upon that assignment. ’ ’
In answer to this assertion the respondent says:
“The question of interest came about in the following manner:
“There was an error by the clerk of the court of appeals in calculating the interest on the judgment when *624it was entered in that court, apparent upon the face of the record. "When this error was discovered by the respondent’s attorneys a petition was filed to correct same. An answer to this petition was filed by the plaintiff in error Hime and the Court of Appeals held that the petition was properly filed to correct the judgment and the correction was accordingly made.
“It was insisted before the Court of Appeals that the interest on the judgment against Adams and Pierce in this case had been waived consequently this relieved the petitioner Hime from interest on the judgment against him.
“On the trial of this case in the circuit court Mr. W. M. Miles, Esq., Attorney of the Obion County Bar, who represented Adams and Pierce in this case, was called to the witness stand by defendant in error, plaintiff below, for the purpose of having the record show that nothing had been collected on the judgment against Adams and Pierce. It developed that Mr. Miles was discussing the question of paying $5,000 in satisfaction of the judgment insofar as his insurance company was concerned with Mr. E. II. Lannom, one of the Attorneys for the plaintiff below. Mr. Miles testified that he was bluffing but did offer to pay $5,000 in full amount of coverage by his insurance company which Mr. Lannom declined to accept, and the matter of interest was mentioned between them and Mr. Miles testified 'that Mr. Lannom said there would be no question made about the interest or something to that effect.
“It was not shown that respondent, defendant in error, authorized any such arrangement with reference to interest or knew anything about it, but be that as it may, we submit that the Court of Appeals was eminently cor*625rect in liolding that the matter of interest raised by the answer to the petition for correction wonld call for an adjudication by the Court and would not be permissible under either Section 8721 or 8722 of the Code which provides for correction of clerical errors in judgments etc., and mistakes apparent in the record. ’ ’
The record clearly bears out this statement. We cannot see how the question can be seriously made.
The petition must be overruled and denied.
All concur.